ON APPLICATION FOR REHEARING
Decided Dec 18, 1936
By THE COURT
On application for rehearing.
Appellant has filed an application for rehearing based on eleven grounds and supported by a memorandum and supplemental brief.
The first ground set forth in the application is that the opinion was written by a member of the court who was not a member at the time of the hearing. It is stated in substance that counsel would not have consented to submission of the case without further argument if it had been understood that a judge other than those sitting in the case would write the opinion. This misapprehension is immaterial because the other two members of the court concurred in the decision and examined and approved it before it was released.
We have considered the remaining grounds set forth in the application for rehearing, together with the arguments supporting them and find that they are not well taken. The application for rehearing is denied.
CRAIG, PJ, HORNBECK and BARNES, JJ, concur.